Exhibit 10.6


Heska Corporation Stock Incentive Plan (the “Plan”)
Stock Option Agreement (this “Agreement”)
(Employees and Consultants)


Award
This Award consists of an Option to purchase the number of Common Shares set
forth on the Notice of Stock Option Grant, to which this Agreement is attached,
at the Exercise Price per Common Share stated therein, which is not less than
one-hundred percent (100%) of the Fair Market Value per Common Share on the Date
of Grant (as defined in the Notice of Stock Option Grant).
Tax Treatment
This Option is intended to be an incentive stock option (“ISO”) under Code
Section 422 or a nonstatutory option, as provided in the Notice of Stock Option
Grant.
Vesting/
Exercisability
This Option vests and becomes exercisable in installments, as shown in the
Notice of Stock Option Grant. In addition, this Option shall vest and become
exercisable in full if one of the following events occurs:
•    Your service as an Employee or Consultant of the Company or a Subsidiary
terminates due to your death or Disability;
•    While you are an Employee or Consultant of the Company or a Subsidiary, a
Change in Control is consummated, this Option is not continued by the Company
and is not assumed by the surviving corporation or its parent, and the surviving
corporation or its parent does not substitute its own option for this Option on
no less favorable economic terms; or
•    While you are an Employee or Consultant, a Change in Control is consummated
and your service is terminated without Cause or for Good Reason (as defined
below), as applicable, in connection with or following such Change in Control.
Termination of Service
No additional portion of the Option shall become vested after your service as an
Employee or Consultant of the Company or a Subsidiary has terminated for any
reason other than those expressly outlined herein. For the avoidance of doubt,
and notwithstanding anything herein or in the Plan to the contrary, in the event
that your service terminates because your status changes from Employee or
Consultant to Consultant, Employee or Outside Director of the Company or a
Subsidiary, as applicable, such change in status will not be treated as a
termination of service for purposes of this Agreement; provided, that in the
event of such change in status, to the extent that this Option is an ISO, it
will be subject to Section 5.4(d) of the Plan.





--------------------------------------------------------------------------------

Exhibit 10.6


Definition of “Good Reason”
(For Employees Only)
For purposes of this Agreement, and solely to the extent that you are an
Employee of the Company, “Good Reason” shall have the meaning assigned to such
term in your written employment, severance or other similar written agreement
with the Company, or if no such agreement exists or the agreement does not
define “Good Reason,” Good Reason means the occurrence of any of the following
events without your written consent: (i) a demotion to a lower position, (ii) a
material reduction of your duties, authority, or responsibilities of employment,
(iii) a material reduction of your total compensation, or (iv) a required
relocation of more than twenty (20) miles from your principal place of work; in
each case, provided that you have given the Company or other surviving entity
written notice within thirty (30) days of the occurrence of the event giving
rise to Good Reason and the Company or other surviving entity has not cured
within the thirty (30) days following its receipt of such notice.
Term
This Option expires at the close of business at Company headquarters on the day
before the tenth (10th) anniversary of the Date of Grant set forth in the Notice
of Stock Option Grant; provided, that it will expire sooner if your service
terminates prior thereto, as described below.
Regular Termination
If your service as an Employee or Consultant of the Company or a Subsidiary
terminates for any reason other than due to your death or Disability, this
Option will expire at the close of business at Company headquarters on the date
that is the earlier of the regular expiration date of the Option or ninety (90)
days after your termination date. The Company determines when your service
terminates for this purpose.
Termination due to Death
If your service as an Employee or Consultant of the Company or a Subsidiary
terminates because of your death, then this Option will expire at the close of
business at Company headquarters on the date that is the earlier of the regular
expiration date of the Option or twelve (12) months after the date of your
death.
Termination due to Disability
If your service as an Employee or Consultant of the Company or a Subsidiary
terminates due to your Disability, then this Option will expire at the close of
business at Company headquarters on the date that is the earlier of the regular
expiration date of the Option or twelve (12) months after your termination date.





--------------------------------------------------------------------------------

Exhibit 10.6


Leaves of Absence
(For Employees Only)
Vesting of this Option shall be suspended during any unpaid leave of absence
unless continued vesting is required by the terms of the leave or by applicable
law.


For purposes of this Option, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the
Company approved your leave in writing and if continued crediting of service is
required by the terms of the leave or by applicable law.


To the extent that this Option is an ISO, no such leave may exceed ninety (90)
days, unless reemployment upon expiration of such leave is guaranteed by the
terms of the leave or by applicable law. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then three (3)
months following the ninety-first (91st) day of such leave, the Option shall
cease to be treated as an ISO and shall be treated for tax purposes as an NQO.


Unless you immediately return to active work when the approved leave ends, your
service will terminate.
Restrictions on Exercise
The Company will not permit you to exercise this Option if the issuance of
shares at that time would violate any law or regulation.
Notice of Exercise
When you wish to exercise this Option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many Common Shares you wish to purchase pursuant to the Option.
The exercise of the Option will be effective when the Company receives the
Notice of Exercise with payment of the Option Exercise Price described herein.


If someone else wants to exercise this Option after your death, that person must
prove to the Company's satisfaction that he or she is entitled to do so.





--------------------------------------------------------------------------------

Exhibit 10.6


Method of Exercise and Payment
When you submit your Notice of Exercise, you must include payment of the Option
Exercise Price for the Common Shares you are purchasing. Payment may be made in
one (or a combination of two or more) of the following forms:
•    Your personal check, a cashier’s check or a money order;
•    Certificates for Common Shares that you already own, along with any forms
needed to effect a transfer of those Common Shares to the Company. The value of
the Common Shares, determined as of the effective date of the Option exercise,
will be applied to the Option Exercise Price. However, you may not surrender
Common Shares in payment of the Exercise Price if your action would cause the
Company to recognize compensation expense (or additional compensation expense)
with respect to this Option for financial reporting purposes; or
•    By net exercise or broker’s cashless exercise procedure, or any other
procedures approved by the Committee from time to time.
Withholding Taxes and Stock Withholding
(For Employees Only)
Whenever Common Shares are to be issued pursuant to the exercise of any portion
of the Option, the Company or an Affiliate thereof shall, in accordance with
Section 12.1 of the Plan, have the power to withhold, or to require you to remit
to the Company or such Affiliate thereof, an amount sufficient to satisfy any
federal, state, and local withholding tax requirements, both domestic and
foreign, relating to such transaction, and the Company or such Affiliate thereof
may defer issuance of the Common Shares until such requirements are satisfied;
provided, however, that such amount may not exceed the maximum statutory
withholding rate. You will be entitled to satisfy the amount of any such
required withholding by having the Company withhold from the Common Shares
otherwise issuable upon exercise of the Option a number of Common Shares having
a Fair Market Value equal to the amount of such required tax withholdings.
Delivery of Common Shares Upon Exercise
As soon as practicable after receipt of the Notice of Exercise and payment in
full of the Exercise Price and any applicable taxes and withholdings with
respect to any exercisable portion of the Option, but subject to the transfer
restrictions set forth herein, the Company will deliver to you (or such other
person or entity entitled to exercise this Option) a certificate, certificates
or electronic book-entry notation representing the Common Shares acquired upon
the exercise thereof, registered in your name (or such other person or entity);
provided that, if the Company, in its sole discretion, determines that, under
applicable securities laws, any certificates issued hereunder must bear a legend
restricting the transfer of such Common Shares, such certificates shall bear the
appropriate legend.
Restrictive Covenants
(For Employees Only)
Solely to the extent that you are an Employee, as a condition precedent to the
effectiveness of this Award, you agree to execute, concurrently with your
execution of this Agreement, and to be bound by the confidentiality,
intellectual property rights assignment, and restrictive covenant provisions
attached hereto as Exhibit A (the “Restrictive Covenants”).





--------------------------------------------------------------------------------

Exhibit 10.6


Restrictions on Resale
By signing this Agreement, you agree not to sell any Common Shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as you are
in service with the Company or a Subsidiary (whether as an Employee, Consultant
or Outside Director).
Transfer of Option
Prior to your death, only you may exercise this Option. You cannot transfer or
assign this Option. For instance, you may not sell this Option or use it as
security for a loan. You may, however, dispose of this Option in your will, by
the laws of descent and distribution or through a beneficiary designation.


Regardless of any marital property settlement agreement, the Company is not
obligated to honor a Notice of Exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.
No Retention Rights
Neither this Option nor this Agreement gives you the right to be employed or
otherwise retained by the Company or a Subsidiary in any capacity. The Company
or a Subsidiary reserves the right to terminate your service at any time and for
any reason or no reason, with or without Cause.
No Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this Option by giving the required Notice of Exercise
to the Company and paying the Exercise Price and any applicable taxes and
withholdings.
No Guarantee of Future Awards
This Agreement does not guarantee you the right to or expectation of future
Awards under the Plan or any future plan adopted by the Company.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Colorado (without giving effect to its conflicts of law provisions).
The Plan
The Plan is hereby incorporated into this Agreement by reference. Unless
otherwise defined herein, all capitalized terms used herein have the same
meanings as set forth in the Plan. Except as otherwise expressly provided in the
Plan, in the event of a conflict between any term of this Agreement and the
terms of the Plan, the terms of the Plan shall control.
Entire Agreement
The Notice of Stock Option Grant, this Agreement (including all exhibits and
annexes attached hereto) and the Plan together constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement may be amended only as provided in the Plan.
Counterparts
The Notice of Stock Option Grant may be signed in two counterparts, each of
which will be an original, but both of which will constitute one and the same
instrument.





--------------------------------------------------------------------------------

Exhibit 10.6


Incentive Compensation Recoupment
(For Employees Only)
Notwithstanding anything in the Plan or in this Agreement to the contrary, this
Option shall be subject to any compensation recovery and/or recoupment policy
adopted by the Company to comply with applicable law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or to
comport with good corporate governance practices, as such policies may be
adopted and/or amended from time to time.





By signing the Notice of Stock Option Grant to which this Agreement is attached,
you agree to all of the terms and conditions described above and set forth in
the Plan.





EXHIBIT A


Restrictive Covenants


A.Non-Disclosure and Non-Use of Confidential Information.
(1)    You shall not use or disclose to any individual or natural person,
partnership (including a limited liability partnership), corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization or governmental authority (each, a “Person”), either
during your period of employment with the Company or thereafter, any
Confidential Information (as defined below) of which you are or become aware,
whether or not such information is developed by you, for any reason or purpose
whatsoever, nor shall you make use of any of the Confidential Information for
your own purposes or for the benefit of any Person except for the Company, its
Subsidiaries and its Affiliates (individually, a “Company Group Member” and
collectively, the “Company Group”), except (i) to the extent that such
disclosure or use is directly related to and required by your performance in
good faith of duties assigned to you by the Company or (ii) to the extent
required to do so by a law or legal process, including a court of competent
jurisdiction. You shall not modify, reverse engineer, decompile, create other
works from or disassemble any software programs contained in the Confidential
Information of the Company unless permitted in writing by the Company. You will,
at the sole expense of the Company, take all reasonable steps to safeguard
Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.
(2)    For purposes of this Agreement, “Confidential Information” means
information that is not generally known to the public (including the existence
and content of this Agreement) and that is used, developed or obtained by any
Company Group Member in connection with its business, including, but not limited
to, information, observations and data obtained by you during your period of
employment with the Company concerning (i) the business or affairs of the
Company Group (or any predecessor thereof) and (ii) products, services, fees,
costs, pricing structures, analyses, drawings, photographs and reports, computer
software (including operating systems, applications and program listings), data
bases, accounting and business methods, inventions, devices, new developments,
methods and processes (whether patentable or unpatentable and whether or not
reduced to practice), customers and clients and customer and client lists,
information on current and prospective independent sales agents, software
vendors or partners and sponsor banks, all technology and trade secrets, and all
similar and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” will not include any information that has been
published in a form generally available to the public prior to the date you
propose to disclose or use such information.
(3)    For the avoidance of doubt, this Section A(3) does not prohibit or
restrict you (or your attorney) from responding to any inquiry about this
Agreement or its underlying facts and circumstances by the Securities and
Exchange Commission, the Financial Industry Regulatory Authority, any other
self-regulatory organization or governmental entity, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. You understand and acknowledge that you do not need the prior
authorization of the Company to make any such reports or disclosures and that
you are not required to notify the Company that you have made such reports or
disclosures.
B.Intellectual Property Rights.
(1)    You hereby assign, transfer and convey to the Company all of your right,
title and interest in and to all Work Product (as defined below). You agree that
all Work Product belongs in all instances to the Company. You will promptly
disclose such Work Product to the Company and perform all actions reasonably
requested by the Company (whether during or after your period of employment with
the Company) to establish and confirm the Company’s ownership of such Work
Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company (whether during or after your period of
employment with the Company) in connection with the prosecution of any
applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product. You recognize and agree that the Work Product, to the extent
copyrightable, constitutes works for hire under the copyright laws of the United
States.
(2)    For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, trade dress, logos and all similar or related
information (whether patentable or unpatentable) which relates to actual or
anticipated business, operations, research and development of existing or future
products or services of the Company Group and which are conceived, developed or
made by you (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) during your period of employment with
the Company together with all patent applications, letters patent, trademark,
trade name and service mark applications or registrations, copyrights and
reissues thereof that may be granted for or upon any of the foregoing.
Notwithstanding the foregoing, “Work Product” shall not include the patents and
other assets set forth on the Annex attached hereto. You hereby represent and
warrant that the patents and other assets owned by you set forth on the Annex
attached hereto are not related in any way to the Company Group, except as
stated therein.
C.Non-Competition. During your period of employment with the Company Group and
for twelve (12) months following the termination thereof for any reason (the
“Restricted Period”), you will not, and will cause your affiliates not to,
directly or indirectly, through or in association with any third party, in North
America and any other territory in which the Company’s products are sold (the
“Restricted Area”), (1) engage in, sell or provide any products or services
which are the same or similar to or otherwise competitive with the products and
services sold or provided by the Company Group or (2) own, acquire, or control
any interest, financial or otherwise, in a third party or business engaged in
selling or providing the same, similar or otherwise competitive services or
products which the Company Group Member is selling or providing, other than
ownership of one percent (1%) or less of the equity of a publicly-traded
company.
D.Non-Solicitation and Non-Interference. During the Restricted Period, you will
not, and will cause your affiliates not to, directly or indirectly through or in
association with any third party, (1) call on, solicit or service, engage or
contract with or take any action which may interfere with, impair, subvert,
disrupt or alter the relationship, contractual or otherwise, between any Company
Group Member and any current or prospective customer, supplier, distributor,
developer, service provider, licensor or licensee, or other material business
relation of such Company Group Member, (2) solicit, induce, recruit or encourage
any employees of or consultants to the Company Group to terminate their
relationship with the Company Group or take away or hire such employees or
consultants, (3) divert or take away the business or patronage (with respect to
products or services of the kind or type developed, produced, marketed,
furnished or sold by the Company Group) of any of the clients, customers or
accounts, or prospective clients, customers or accounts, of the Company Group or
(4) attempt to do any of the foregoing, either for your own purposes or for any
other third party.
E.Non-Disparagement. You will not, in any manner, directly or indirectly, make
any oral or written statement to any Person that disparages or places any
Company Group Member or any of their respective officers, shareholders, members
or advisors, or any member of the Board, in a false or negative light; provided,
however, that you will not be required to make any untruthful statement or to
violate any law.
F.Acknowledgment and Enforcement of Covenants.
(1)    Acknowledgment. You acknowledge that you have become familiar, or will
become familiar, with the Company Group Members’ trade secrets and with other
confidential and proprietary information concerning the Company Group Members
and their respective predecessors, successors, customers and suppliers, and that
your services are of special, unique and extraordinary value to the Company. You
acknowledge and agree that the Company would not enter into this Agreement,
providing for compensation on the terms and conditions set forth herein, but for
your agreements herein (including those set forth in this Annex to the
Agreement). Furthermore, you acknowledge and agree that the Company will be
providing you with additional special knowledge after the Date of Grant, with
such special knowledge to include additional Confidential Information and trade
secrets. You agree that the covenants set forth in this Annex to the Agreement
(collectively, the “Restrictive Covenants”) are reasonable and necessary to
protect the Company Group’s trade secrets and other Confidential Information,
proprietary information, good will, stable workforce and customer relations.
(2)    Representations. Without limiting the generality of your agreement with
the provisions of Section F(1), you (i) represent that you are familiar with and
have carefully considered the Restrictive Covenants, (ii) represent that you are
fully aware of your obligations hereunder, (iii) agree to the reasonableness of
the length of time, scope and geographic coverage, as applicable, of the
Restrictive Covenants, (iv) agree that the Company currently conducts business
throughout the Restricted Area and (v) agree that the Restrictive Covenants will
continue in effect for the applicable periods set forth above regardless of
whether you are then entitled to receive severance pay or benefits from the
Company. You understand that the Restrictive Covenants may limit your ability to
earn a livelihood in a business similar to the business of the Company and its
Affiliates, but you nevertheless believe that you have received and will receive
sufficient consideration as provided hereunder to clearly justify such
restrictions which, in any event (given your education, skills and ability), you
do not believe would prevent you from otherwise earning a living. You agree that
the Restrictive Covenants do not confer a benefit upon the Company
disproportionate to your detriment.
(3)    Severability. The Restrictive Covenants shall be construed as a series of
separate covenants, one for each county, city, state or any similar subdivision
in any geographic area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Annex to the Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Annex to the
Agreement are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, permitted by
applicable law. If, in any judicial proceeding, a court refuses to enforce any
of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Annex to the Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.
(4)    Enforcement. You agree that a breach by you of any of the Restrictive
Covenants may cause immediate and irreparable harm to the Company or another
Company Group Member that would be difficult or impossible to measure, and that
damages to the Company or the Company Group Member for any such injury may
therefore be an inadequate remedy for any such breach. Therefore, you agree that
in the event of any breach or threatened breach of any provision of the
Restrictive Covenants, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement at
law or otherwise, to seek to obtain from any court of competent jurisdiction
specific performance, injunctive relief and/or other appropriate relief (without
posting any bond or deposit) in order to enforce or prevent any violations of
the Restrictive Covenants, or require you to account for and pay over to the
Company all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
breach of the Restrictive Covenants if and when final judgment of a court of
competent jurisdiction is so entered against you. You further agree that the
applicable period of time any Restrictive Covenant is in effect following your
termination of employment with the Company shall be extended by the same amount
of time that you are in breach of any Restrictive Covenant.
(5)    Remedies for Breach. In addition, and not in any way in limitation of the
foregoing, in the event of your breach of any of the Restrictive Covenants:
(i)    Forfeiture of Option. The entire Option (whether vested or unvested)
shall immediately be forfeited and cancelled.
(ii)    Recovery of Shares. The Company shall be entitled to recover any Common
Shares acquired upon the exercise of the Option and, if you have previously sold
any Common Shares derived from the Option, the Company shall also have the right
to recover from you the economic value thereof.
G.Governing Law. This Annex to the Agreement will be interpreted and enforced
under the laws of the State of Colorado (without giving effect to its conflicts
of law provisions).
Agreed and Acknowledged by:
                                
Name:                            
Date:                             


ANNEX TO RESTRICTIVE COVENANTS
EXCLUDED WORK PRODUCT


I have no inventions.
The following is a complete list of all Work Product relative to the subject
matter of my service that have been created by me, alone or jointly with others,
prior to the Date of Grant, which might relate to the present business of the
Company Group:
_    


Additional sheets attached.




Participant Signature:                             Date:                 


